DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
First, it is noted that claim 3 was inadvertently place in Group I but clearly should have been with the light emitting device claims of Group II.  Therefore, claim 3 is drawn to a non-elected invention.
Applicant's election with traverse of Group I (claims 1, 2, and 4-8 in the reply filed on 6/13/2022 is acknowledged.  The traversal is on the ground(s) that there is significant overlap between Groups I and II and therefore there is no undue search burden.  This is not found persuasive because Groups I and II have acquired a separate status in the art in view of their different classification and therefore different fields of search.  Should the silicone resin composition of Group I be found allowable,  withdrawn claims which contain all the allowable subject matter of the independent of Group I will be rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/13/2022.

Claim Objections
Claim 1 is objected to because in line 1, the term “the solid solution” is inconsistent with previous recitation “a ceria-zirconia solid solution” and should read instead as “the ceria-zirconia solid solution”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashida (EP 2 554 585).
With respect to claims 1 and 8, Hayashida discloses a silicone rubber composition comprising 100 parts by mass of an organopolysiloxane (i.e., silicone) and 0.01-10 parts by mass of a zirconia-ceria solid solution (abstract).  Example 1 includes 100 parts by mass of organopolysiloxane prepared from dimethylsiloxane units and 0.8 parts by mass zirconia-ceria solution solution (paragraphs 0039-0040).
With respect to claim 4, Hayashida discloses adding a component (E) which functions as a dispersant (paragraph 0031).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (EP 2 554 585).
The discussion with respect to Hayashida in paragraph 4 above is incorporated here by reference.
Hayashida discloses that the zirconia-ceria solid solution has a D50 average particle size preferably 0.1 to 15 μm (paragraph 0020) which overlaps with claimed range, however, Hayashida fails to disclose a particle size of 1 nm to 1 μm with sufficient specificity so as to anticipate.
Even so, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to select any of the particle sizes taught by Hayashida, including that overlap with the claimed range.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (EP 2 554 585) in view of Bloomfield (US 9,550,864).
The discussion with respect to Hayashida in paragraph 4 above is incorporated here by reference.
Hayashida discloses other optional components can be used such as “conventional additives typically included within silicone rubber compositions” (paragraph 0035), however, it fails to disclose a dispersant that is a fatty acid having carbon atoms in range of 6 to 24 such as one that is a branched aliphatic fatty acid.
Bloomfield discloses silicone rubber compositions and teaches that softening agents are known additives for silicone rubber compositions (col. 21, lines 35-40), wherein a preferred softener include 2-ethylhexanoic acid (branched C8 fatty acid) (col. 18, lines 55-65). While a softening agent is explicitly disclose to be a “dispersant,” it effectively the softening agent functions as a dispersant because it is the same ingredients as used by applicant.
Given that Hayashida is open to conventional additives used in silicone rubber compositions and further given that Bloomfield teaches that softeners such as 2-ethylhexanoic acid are effective softener additives in silicone rubber compositions, it would have been obvious to one of ordinary skill in the art to utilize a softener like claimed in the Hayashida’s composition.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (EP 2 554 585) in view of Kishimoto (JP 51-041046, machine translation).
The discussion with respect to Hayashida in paragraph 4 above is incorporated here by reference.
Hayashida discloses the use of additives such as heat resistance improvers (paragraph 0035), however, it fails to disclose the addition of cerium silanolate.
Kishimoto discloses an organopolysiloxane (silicone) composition with improved thermal (heat) stability which comprises a cerium compound (paragraph 0002) which is prepared by reacting cerium chloride with alkali metal silanolate to produce cerium silanolate (page 3).
Given that Hayashida discloses the utility of a heat resistance improver and further given that Kishimoto discloses a silicone composition comprising a cerium silanolate as a heat stability additive, it would have been obvious to one of ordinary skill in the art to add cerium silanolate as the heat resistance improver in the composition of Hayashida.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn